ACCEPTED
                                                                      01-14-00754-CR
                                                            FIRST COURT OF APPEALS
                                                                   HOUSTON, TEXAS
                                                                  1/2/2015 9:11:16 PM
                                                                 CHRISTOPHER PRINE
                                                                               CLERK

                       NO. 01-14-00754-CR
                       NO. 01-14-00744-CR
                                                      FILED IN
                                               1st COURT OF APPEALS
                                                   HOUSTON, TEXAS
                 IN THE COURT OF APPEALS       1/2/2015 9:11:16 PM
                                               CHRISTOPHER A. PRINE
                            FOR THE                    Clerk


                  FIRST DISTRICT OF TEXAS

                         AT HOUSTON



                     NO. 1326112 and 1383738

                IN THE 248th DISTRICT COURT

                 OF HARRIS COUNTY, TEXAS



ARTAVIOUS HOLLINS            §                      APPELLANT

V.                           §

THE STATE OF TEXAS           §                      APPELLEE



     APPELLANT’S SECOND MOTION FOR EXTENSION OF TIME

             IN WHICH TO FILE APPELLATE BRIEF
TO THE HONORABLE COURT OF APPEALS:

      COMES NOW THE APPELLANT, ARTAVIOUS HOLLINS, pursuant to

Rules 10.5(b) and 38.6(d) of the Texas Rules of Appellate Procedure, and respectfully

moves this Court to extend the time for filing his appellate brief, and in accordance

with the appellate rules, submits the following facts:

1.    In the 248th District Court of Harris County, Texas, the appellant pled not guilty

      to the offense of murder and tampering.

2.    On August 29, 2014, appellant was found guilty in a jury trial and sentenced to

      25 years in TDCJ-ID.

3.    Written notice of appeal was timely filed on August 29, 2014.

4.    Appellant’s brief is due for filing on January 2, 2015.

5.    An extension of thirty days is requested until February 2, 2015.

6.    One previous extension has been requested in this cause.

7.    The following facts are relied on to show good cause for the requested

      extension: the undersigned attorney is a solo practitioner and has a number of

      other cases pending simultaneously.
      WHEREFORE, PREMISES CONSIDERED, appellant prays that this Court will

extend the time within which to file appellant’s brief in this matter until the 2nd day of

February, 2015.



                                                Respectfully submitted,



                                                ___/S/Casey Garrett_______
                                                CASEY GARRETT
                                                Counsel for the Appellant
                                                1214 Heights Blvd.
                                                Houston, Texas 77008
                                                (713) 228-3800
                                                TBC No. 00787197
                                                Casey.garrett@sbcglobal.net
                          CERTIFICATE OF SERVICE

      I hereby certify that on January 2, 2015, a true and correct copy of the foregoing

Motion for Extension of Time In Which to File Appellate Brief was tendered to the

Appellate Division of the Harris County District Attorney’s Office.



                                              ___/S/Casey Garrett_______
                                              CASEY GARRETT
                                              Counsel for the Appellant